Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 1 of 7 PageID 138




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   WILLIAM F. RUTGER and
   ANGELA R. RUTGER,

                 Plaintiffs,


   v.                                     Case No. 8:20-cv-1144-T-33TGW


   INTERNAL REVENUE SERVICE,

             Defendant.
   ______________________________/

                                    ORDER

          This   matter   comes   before    the   Court     upon   review    of

   Defendant United States of America’s Motion to Dismiss (Doc.

   # 16), filed on December 8, 2020. Pro se Plaintiffs William

   F. Rutger and Angela R. Rutger responded on January 11, 2021.

   (Doc. # 35). For the reasons that follow, the Motion is

   granted, and the complaint is dismissed with leave to amend.

   I.     Background

          The Rutgers initiated this action against the Internal

   Revenue Service on May 18, 2020. (Doc. # 1). In their short

   pro    se   complaint,   the   Rutgers     conclusorily     assert   that

   federal question jurisdiction exists because this is a “tax

   dispute.” (Id. at 3). The Rutgers assert: “Despite the 2013

   debt    forgiveness,     the   taxpayers    have   yet    to    receive   a


                                      1
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 2 of 7 PageID 139




   ‘windfall’      as   the   mortgage     foreclosure    judgment      was   not

   vacated until 2018 [and] the bank still retains a lien on our

   house for the full amount.” (Id. at 4). The Rutgers request

   that the Court “[e]liminate tax debt [and] refund all monies

   paid with penalties [and] interest. (Taxable costs [and]

   attorney’s fees).” (Id.).

          The United States, which is the proper defendant in this

   case, moves to dismiss the complaint for lack of subject

   matter jurisdiction and failure to state a claim. (Doc. #

   16). The Rutgers have now responded (Doc. # 35), and the

   Motion is ripe for review.

   II.    Discussion

          The   Court    agrees     with   the   United    States      that   the

   complaint must be dismissed without prejudice for failure to

   establish     this    Court’s     jurisdiction.       While   the    Rutgers

   understandably believed that they could file this action in

   this    Court    because    it    is    brought   against     the    federal

   government, this Court’s jurisdiction to hear cases for tax

   refunds is limited.

          “A district court has jurisdiction to entertain civil

   actions against the government ‘for the recovery of any

   internal-revenue tax alleged to have been erroneously or

   illegally assessed or collected.’” Wachovia Bank, N.A. v.


                                           2
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 3 of 7 PageID 140




   United States, 455 F.3d 1261, 1264 (11th Cir. 2006)(quoting

   28   U.S.C.       §    1346(a)(1)).       But    “the     scope    of     [Section]

   1346(a)(1) is limited by other provisions of the Tax Code.”

   Id. at 1268.

          “The section of the Tax Code which governs civil actions

   for a refund, 26 U.S.C. § 7422(a), states that before a

   taxpayer can file suit against the government to recover tax

   that   he    alleges      the      IRS   has    ‘in   any      manner   wrongfully

   collected,’ he must ‘duly’ file an administrative claim for

   refund ‘according to the provisions of law in that regard’

   and in accordance with the relevant regulations.” Id. at 1264

   (quoting     26       U.S.C.   §   7422(a)).      “If    the     requirements       of

   [Section] 7422(a) are not met, a court has no subject matter

   jurisdiction to hear the claim for refund.” Id.

          Furthermore, there are time requirements for the filing

   of an administrative refund claim, 26 U.S.C. § 6511(a), and

   then for the filing of a federal case after the administrative

   process has been completed, 26 U.S.C. § 6532(a). See United

   States      v.    Clintwood        Elkhorn     Min.     Co.,    553     U.S.   1,   5

   (2008)(“[U]nless a claim for refund of a tax has been filed

   within the time limits imposed by [Section] 6511(a), a suit

   for refund . . . may not be maintained in any court.”

   (citation omitted)); 26 U.S.C. § 6532(a)(1) (“No suit or


                                             3
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 4 of 7 PageID 141




   proceeding under section 7422(a) for the recovery of any

   internal revenue tax, penalty, or other sum, shall be begun

   before the expiration of 6 months from the date of filing the

   claim    required   under   such     section    unless      the    Secretary

   renders a decision thereon within that time, nor after the

   expiration of 2 years from the date of mailing . . . by the

   Secretary to the taxpayer of a notice of the disallowance of

   the   part   of   the   claim   to   which   the     suit   or    proceeding

   relates.”).

         Here, the complaint fails to allege that the Rutgers

   filed an administrative refund claim with the Secretary of

   the Treasury before filing suit. Nor do they allege that

   either the administrative refund claim or this case was timely

   filed.    Without   such    allegations,       the    Rutgers      have   not

   properly pled that this Court has jurisdiction over this case.

   Thus, the complaint must be dismissed without prejudice and

   with leave to amend. If the Rutgers choose to file an amended

   complaint, they must properly allege all these jurisdictional

   prerequisites.

         For the reasons explained by the United States in their

   Motion (Doc. # 16 at 6), the Rutgers should also clearly

   allege in their amended complaint whether or not they paid

   the tax for which they seek a refund. See Enax v. Comm’r, 476


                                        4
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 5 of 7 PageID 142




   F. App’x 857, 859 (11th Cir. 2012)(“[B]efore a taxpayer may

   bring such an action against the IRS, the taxpayer must first

   file an administrative claim with the IRS for a refund or

   credit ‘according to the provisions of law in that regard’

   and any applicable regulations. These requirements include,

   inter alia, the full payment of all taxes owed to the IRS.”

   (citations omitted)).

         Additionally,       in   order       to    satisfy    the      pleading

   requirements,      the    Rutgers     should     plead     greater     detail

   regarding the basis for their refund request in their amended

   complaint.    As    written,    the       limited    allegations      of   the

   complaint fail to give the United States fair notice of why

   the Rutgers believe they are entitled to a tax refund. The

   Court   advises    the    Rutgers   that,       in   drafting   an   amended

   complaint, they should provide enough information about their

   refund claim to satisfy 26 C.F.R. § 301.6402-2(b)(1), which

   requires that an administrative refund claim “set forth in

   detail each ground upon which a credit or refund is claimed

   and facts sufficient to apprise the Commissioner of the exact

   basis   thereof.”    26   C.F.R.    §     301.6402-2(b)(1).       Without    a

   similar level of specificity, an amended complaint for a

   refund will likely not satisfy the pleading requirements of

   Federal Rule of Civil Procedure 12(b)(6).


                                         5
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 6 of 7 PageID 143




         Finally,   while   the   Rutgers   make   additional   factual

   assertions in their response (Doc. # 35), the Court could not

   consider these additional factual assertions in evaluating

   the complaint. See Gibbons v. McBride, 124 F. Supp. 3d 1342,

   1381 (S.D. Ga. 2015)(“A complaint may not be amended by briefs

   in opposition to a motion to dismiss.”). If they choose to

   file an amended complaint, the Rutgers should include all

   factual allegations they believe establish their case in the

   amended complaint.

         Accordingly, it is

         ORDERED, ADJUDGED and DECREED:

   (1)   The United States of America’s Motion to Dismiss (Doc.

         # 16) is GRANTED.

   (2)   The complaint (Doc. # 1) is dismissed without prejudice

         for lack of subject matter jurisdiction.

   (3)   Pro se Plaintiffs William F. Rutger and Angela R. Rutger

         may file an amended complaint that properly establishes

         this Court’s jurisdiction and states a claim for relief

         by February 4, 2021.




                                     6
Case 8:20-cv-01144-VMC-TGW Document 36 Filed 01/13/21 Page 7 of 7 PageID 144




         DONE and ORDERED in Chambers in Tampa, Florida, this

   13th day of January, 2021.




                                     7
